                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

BRAD SOLDWEDEL,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Civil No. 3:19-cv-00170
                                                     )       Judge Trauger
TSW FABRICATION, INC., ET AL.,                       )
                                                     )
       Defendants.                                   )

                                            ORDER

       On April 2, 2020, the magistrate judge issued a Report and Recommendation

(Docket No. 22), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the plaintiff’s

Motion to Enforce Settlement Agreement (Docket No. 16) is GRANTED.

       It is so ORDERED.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:19-cv-00170 Document 23 Filed 04/24/20 Page 1 of 1 PageID #: 117
